CV-2019-03-0977      FLAGG LANZINGER, JILL     03/12/2019 17:16:41 PM   FORC              Page 1 of 6
                  Case: 5:19-cv-00799-SL Doc #: 1-2 Filed: 04/10/19 1 of 6. PageID #: 7




                           Sandra Kurt, Summit County Clerk of Courts
CV-2019-03-0977      FLAGG LANZINGER, JILL     03/12/2019 17:16:41 PM   FORC              Page 2 of 6
                  Case: 5:19-cv-00799-SL Doc #: 1-2 Filed: 04/10/19 2 of 6. PageID #: 8




                           Sandra Kurt, Summit County Clerk of Courts
CV-2019-03-0977      FLAGG LANZINGER, JILL     03/12/2019 17:16:41 PM   FORC              Page 3 of 6
                  Case: 5:19-cv-00799-SL Doc #: 1-2 Filed: 04/10/19 3 of 6. PageID #: 9




                           Sandra Kurt, Summit County Clerk of Courts
CV-2019-03-0977       FLAGG LANZINGER, JILL     03/12/2019 17:16:41 PM   FORC              Page 4 of 6
                  Case: 5:19-cv-00799-SL Doc #: 1-2 Filed: 04/10/19 4 of 6. PageID #: 10




                            Sandra Kurt, Summit County Clerk of Courts
CV-2019-03-0977       FLAGG LANZINGER, JILL     03/12/2019 17:16:41 PM   FORC              Page 5 of 6
                  Case: 5:19-cv-00799-SL Doc #: 1-2 Filed: 04/10/19 5 of 6. PageID #: 11




                            Sandra Kurt, Summit County Clerk of Courts
CV-2019-03-0977       FLAGG LANZINGER, JILL     03/12/2019 17:16:41 PM   FORC              Page 6 of 6
                  Case: 5:19-cv-00799-SL Doc #: 1-2 Filed: 04/10/19 6 of 6. PageID #: 12




                            Sandra Kurt, Summit County Clerk of Courts
